Miller, P. J.,
dissenting. The question in this case is, whether the instrument executed by the father of the plaintiff, on the 30th of January, 1859, was a bar to a recovery.
By the instrument referred to, the plaintiff’s father released all Alai ms for damages by reason of any landslides from the embankment of the defendant, and agreed that if any landslides should afterward occur, that he would make no claim for damages, and that he and his heirs and representatives would consider the money paid by the defendant at the time of the execution of the agreement, in full for all damages to his land and a bar to all future claim.
I am inclined to think that the instrument executed by the plaintiffs father was not of such a character as to prevent a recovery under the circumstances presented, and I am brought to this conclusion, for the following reasons:
*625First. There was evidence, upon the trial, to show, and the referees found that there was negligence on the part of the defendant in allowing the embankment to remain in the condition in which it was at the time of the injury complained of, and had been ever since the agreement was executed.
Under ordinary circumstances there would be no question that the defendant would be liable for negligence even although the right to claim damages had been discharged.
The instrument, I think, does not relieve the defendant from such liability. Although it provides against damages in consequence of the peculiar construction of said embankment or the nature of the soil, it must be held, I think, to require of the defendant the exercise of reasonable care to prevent its sliding, and imposes upon the defendant the duty of guarding against negligence and carelessness.
Even if it may be considered as excusing the construction at the time when the agreement was executed, it cannot protect the defendant as the proof shows that after the writing was executed, no steps were taken to protect the embankment, the ditches being filled up, and the water being allowed to collect so as to affect the soil and cause it to slide.
Second. Even if the right claimed by the defendant may be considered as analogous to an easement, which I very much doubt, as no such easements have ever yet been recognized in land, I am inclined to think that the writing does not contain language which creates any such easement.
It does not, in appropriate phraseology, grant the privilege of allowing the embankment to slide on the land or create a servitude in regard to the land for any such purpose. It only provides for exemption from the payment of further damages, which is a personal covenant and nothing more.
Third. If an easement was properly created, with a covenant which bound the heirs and the land itself, it might be regarded as a covenant running with the land, and binding on the defendant for that reason. But there are no terms employed which invest it with any such character.
Although it may bind the party, or his lawful representatives, when a proper action is brought it cannot, I think, be obligatory upon the owner of the land as such. If the owner was a stranger without notice, and no instrument on record showing such a lien upon the land, clearly he would not be bound, and in principle, it *626seems to me, that the heir at law takes the land without any other incumbrances upon it, except such as appear from instruments which show on their face an intent to bind the land, and clearly do so bind it.-
Fourth. I am inclined to think that a release of damages before they have occurred is not binding, because it is based upon some event which may never happen, and therefore is not a promise for a valid consideration. It is in mere anticipation of some possible future injury which is a mere naked possibility which can never be the subject of a release. Edwards v. Varick, 5 Denio, 691.
Eor the reasons stated, I am of the opinion that the judgment was right and should be affirmed, with costs.

Judgment reversed.